MacIntybe, J.
It is a well-recognized rule of law that the estate of a decedent can not be held responsible in an action ex delicto for the misfeasance or nonfeasance of an executor or administrator. Parker v. Barlow, 93 Ga. 700 (21 S. E. 213); Anderson v. Foster, 105 Ga. 563 (32 S. E. 373); Carr v. Tate, 107 Ga. 237 (33 S. E. 47); Bank of Newton County v. American Bonding Co., 141 Ga. 326 (80 S. E. 1003, 50 L. R. A. (N. S.) 1089); Handley v. Pendleton, 9 Ga. App. 268 (70 S. E. 1115); Calloway v. Livingston, 28 Ga. App. 453 (111 S. E. 742); Evans v. Dickey, 50 Ga. App. 127 (177 S. E. 87). . Therefore a petition brought *819by a tenant against named parties as executors of an estate, for failure to repair certain premises after notice of the defective condition thereof, was subject to general demurrer; and the court did not err in dismissing the petition which set out the above facts.
Decided March 14, 1936.
Emanuel Kronstadt, for plaintiff.
McLaws, McLaws & Brennan, for defendants.

Judgment affirmed.


Broyles, O. J., and Querry, J., concur.